Citation Nr: 0922214	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from July 2003 to 
August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2008.  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran contends that during service, he 
was chipping paint when a paint chip struck his left eye.  He 
states that he subsequently developed problems in his left 
eye and was sent to the Bethesda Naval Hospital where he was 
diagnosed with a detached retina and underwent surgery.  
According to the Veteran, at present, he has loss of vision 
in his left eye.  He maintains that his current left eye 
disorder is related to his in-service left eye injury and 
subsequent surgery.  

In a June 2007 VA examination, the Veteran was diagnosed with 
extensive macular lesions, with evidence of retinal 
detachment, status post surgery of the left eye, with loss of 
vision.  Thus, the Board notes that there is evidence of 
record showing that the Veteran has a current left eye 
disorder.  The primary impediment to a grant of service 
connection here, however, is the absence of service treatment 
records documenting the claimed in-service left eye injury 
and subsequent surgery.  In this regard, the National 
Personnel Records Center (NPRC) has notified VA that the 
Veteran's service medical records are not available.  

In this case, although the RO has requested the Veteran's 
service treatment records from the NPRC, it does not appear 
that they have contacted the Bethesda Naval Medical Center, 
in Bethesda, Maryland, in order to obtain the surgical report 
from the Veteran's surgery in June 2005.  Accordingly, the RO 
should undertake appropriate action to obtain the above 
referenced hospital records from the Bethesda Naval Medical 
Center.  The RO should also once again attempt to obtain the 
Veteran's service treatment records from the NPRC.  38 C.F.R. 
§ 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the record all of the Veteran's 
records that may be on file with the 
Bethesda Naval Hospital in Bethesda, 
Maryland, to specifically include the 
surgical report from the Veteran's June 
2005 left eye surgery.  Because these are 
Federal records, efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  If 
the records cannot be located or no such 
records exist, the Veteran should be 
notified in writing. All actions to obtain 
the requested records should be documented 
fully in the claims file.

2.  The RO/AMC should once again attempt 
to obtain the Veteran's service treatment 
records from the NPRC or any other 
appropriate records depository.  The 
RO/AMC should request that the NPRC or 
other records depository provide a 
negative response if they cannot locate 
the Veteran's records.   

3.  After completion of the above and any 
other development deemed necessary, the 
RO/AMC should review and re-adjudicate the 
issue on appeal.  If such action does not 
grant the benefit claimed, the RO should 
provide the Veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




